Exhibit 10.1
 
 
 
March 11, 2009


Joe’s Jeans Subsidiary, Inc.
5901 S. Eastern Ave.
Commerce, CA  90040




Re:           Global Customer Surcharge Letter Agreement


Ladies and Gentlemen:


We refer to the Factoring Agreement between you and us dated June 1, 2001, as
supplemented and amended (herein the "Agreement"). Capitalized terms used but
not defined in this letter shall have the meanings given to them in the
Agreement.
 
This shall confirm our mutual understanding and agreement that, notwithstanding
anything to the contrary contained in the Agreement, from time to time upon us
providing notice to you substantially in the form of Exhibit A attached hereto
(each, a “Surcharge Notice”) and without further consent from you, all of your
accounts receivable arising from sales to any Customer (as defined below)
identified in a Surcharge Notice (all such accounts receivable being referred to
herein as "Customer Accounts") shall be subject to the following express terms
and conditions:
 
a.
Only those sales to such Customer that are made by you on terms of sale which do
not exceed the days listed in the applicable Surcharge Notice, will be eligible
for credit approval under the Agreement.

 
b.
We shall charge your account with a surcharge based on the gross face amount of
each Customer Account that is a Factor Risk Account and whose terms of sale do
not exceed the days listed, at the surcharge rate, all as set forth on such
Surcharge Notice.  The surcharge shall be in addition to any other fees or
commissions we are entitled to charge you under the Agreement, shall be due and
charged to your account in the same manner as factoring fees or commissions are
charged thereunder, and shall not be included in the calculation of any
commissions under the Agreement.

 


 
 

--------------------------------------------------------------------------------

 


c.
You shall continue to request credit approvals from our Credit Department on all
orders from such Customer, as per the Agreement.  Any Customer Account whose
terms of sale exceed the days listed on the applicable Surcharge Notice, or
which has not been approved by us as to the Credit Risk as per the Agreement,
shall be at your sole Credit Risk.

 
d.  
All payments, dividends, recoveries or proceeds received on Customer Accounts
shall be applied in accordance with the Agreement.

 
e. 
Any terms set forth in a Surcharge Notice with respect to any Customer may be
modified from time to time by us providing you with a subsequent Surcharge
Notice for such Customer.

 
f.  
You may elect, at your discretion, upon receipt of a Surcharge Notice, to not
factor the Customer Accounts with us or to factor them as Client Risk Accounts
in accordance with the Agreement.

 
For purposes of this agreement, the term “Customer”, individually and
“Customers”, collectively, shall mean: (a) those customers identified in any
Surcharge Notice and their respective divisions, trade names, affiliates and
subsidiaries, (b) any such parties after the commencement and during the
continuation of any Insolvency Event (as defined below), (c) any such parties
following their emergence from an Insolvency Event, and (d) the respective
successors and assigns of such parties. “Insolvency Event” shall include any
proceeding or petition filed or instituted by or against the Customer(s) under
any local, state or federal law, rule or regulation of any applicable foreign or
domestic jurisdiction governing the Customer pertaining to a bankruptcy,
insolvency, receivership, assignment for the benefit of creditors or proceeding
to compromise or adjust the debts of the Customer, as applicable.
 
Nothing in the letter agreement, shall affect or modify any existing Customer
Surcharge Letter Agreement between us or any other letter agreement between us
relating to surcharges that may be charged by us with respect to accounts owing
by any of your customers, all of which letter agreement shall continue and be in
full force and effect.  Except as herein specifically provided, the Agreement
remains in full force and effect in accordance with its terms.
 


 
 

--------------------------------------------------------------------------------

 


If you are in agreement with the foregoing, please so indicate by signing and
returning to us the enclosed copy of this letter.
 


Very truly yours,


THE CIT GROUP/COMMERCIAL SERVICES, INC.




By: /s/ Darrin Beer
Title: Senior Vice President






Read and Agreed to:


JOE’S JEANS SUBSIDIARY, INC.




By:/s/ Lori Nembirkow
Name: Lori Nembirkow
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF SURCHARGE NOTICE








[Date]




Joe’s Jeans Subsidiary, Inc.
5901 S. Eastern Ave.
Commerce, CA  90040




Re:           Surcharge Notice


Ladies and Gentlemen:


Reference is hereby made to that certain Global Customer Surcharge Letter
Agreement between us dated as of __________, 2009 (as amended from time to time,
the “Global Surcharge Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the meaning set forth in the Global
Surcharge Agreement.


This notice shall constitute a Surcharge Notice as defined in the Global
Surcharge Agreement.  Accordingly, (i) all accounts receivable arising or
created from sales to the following Customer after [Insert Effective Date] shall
be subject to all of the terms and conditions of the Global Surcharge Agreement,
(ii) only those sales to such Customer that are made by you which do not exceed
the following will be eligible for credit approval as provided in paragraph (a)
of the Global Surcharge Agreement and (iii) we shall charge your account with a
surcharge at the following rate as provided in paragraph (c) of the Global
Surcharge Agreement.


Customer Name
(and any and all trade names, divisions, subsidiaries and affiliates)
 
Terms of Sale
Surcharge Rate
     










 
Sincerely yours,
     
THE CIT GROUP/COMMERCIAL
 
SERVICES, INC.
         
By:_________________________
 
Name:_______________________
 
Title: ________________________



 
 
 
 
 
 
 

--------------------------------------------------------------------------------